Order entered April 2, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01189-CR
                                      No. 05-14-01190-CR

                               MICHAEL DOWDEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F88-86404-M, F88-89370-M

                                            ORDER

       The Court REINSTATES the appeal.

       On February 5, 2015, we ordered the trial court to make findings regarding whether the

record could be supplemented with appellant’s pro se motion for DNA testing. We ADOPT the

findings that: (1) the Dallas County District Clerk’s Office could not locate the motion for DNA

testing; and (2) a copy of the motion was located by the parties, and they entered a written

stipulation that it is the motion and should be included in the record. Attached to the findings are

the parties’ stipulation and a copy of the motion for DNA testing.

       Appellate counsel filed an Anders brief. Appellant’s pro se response, if he chooses to file

one, is due by MAY 15, 2015.
        We DIRECT the Clerk to send a copy of this order and a copy of the supplement clerk’s

record filed on April 1, 2015 to Michael Dowden, TDCJ No. 1738563, Estelle United, 264 F.M.

3478, Huntsville, Texas 77320.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                  /s/    ADA BROWN
                                                         JUSTICE